Citation Nr: 1710181	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  08-26 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides.

2. Entitlement to service connection for hypertension, to include as due to exposure to herbicides and/or as secondary to a service-connected disability.

3. Entitlement to service connection for a parathyroid disorder, to include as due to exposure to herbicides and/or as secondary to a service-connected disability.

4. Entitlement to service connection for pituitary adenomas/tumor, to include as due to exposure to herbicides.

5. Entitlement to service connection for restless/shaky leg syndrome, to include as due to exposure to herbicides and/or as secondary to a service-connected disability.

6. Entitlement to service connection for sleep apnea, to include as due to exposure to herbicides and/or as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from October 1962 to August 1966 and October 1973 to August 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran submitted a timely notice of disagreement in January 2007; a statement of the case was issued in August 2008; and a VA Form 9 was received in September 2008.  

The Veteran now resides in Georgia, so the matter is now handled by the RO in Atlanta, Georgia.   

The Veteran requested a hearing before the Board.  The requested hearing was conducted in May 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In September 2011 and August 2014, the Board remanded these claims for additional development.  

The Board notes this appeal originally included entitlement to service connection for a gastrointestinal disorder; however, this issue was granted in a September 2012 rating decision, and as such, is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for diabetes mellitus, type 2, hypertension, a parathyroid disorder, pituitary adenomas/tumor, restless/shaky leg syndrome, and sleep apnea.  

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

A power of attorney, executed on either VA Form 21-22 or VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, is required to represent a claimant before VA and to authorize VA's disclosure of information to any person or organization representing a claimant before VA.  38 C.F.R. § 14.631(a) (2016).

The claims file indicates that Georgia Department of Veterans Affairs holds the current power of attorney (POA).  The most recent POA form of record, dated May 2008, appointed the Georgia Department of Veterans Affairs as the Veteran's representative.

The Veteran attempted to appoint The American Legion as his POA in an October 2014 letter, but this letter is insufficient to be accepted as a valid POA because it does not comply with the provisions of 38 C.F.R. § 14.631(a).  

The Board sent the Veteran a letter in January 2017 requesting clarification of his POA and offering him the opportunity to complete a new VA Form 21-22.  The Veteran was notified that if he did not respond, it would be assumed he wished to remain represented by the Georgia Department of Veterans Affairs.  See January 2017 BVA clarification letter.  Since Veteran did not respond to the January 2017 BVA Letter, the Georgia Department of Veterans remains the Veteran's proper POA. 

The most recent supplemental statement of the case (SSOC), dated June 2016, including the opportunity to respond, was not mailed to the proper representative.  Therefore, on remand, the SSOC should be mailed to the Georgia Department of Veterans Affairs.

Finally, the Board notes that the Veteran identified several additional treatment providers in a February 2017 statement.  On remand, these records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Reissue the June 2016 SSOC to the correct representative, Georgia Department of Veterans Affairs.

2.  Associate with the claims file all updated VA treatment records, and contact the Veteran to obtain authorization for treatment records identified in his February 2017 statement.  

After securing the necessary releases, the RO should request these records. 

Any negative replies should be noted in the claims file.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated. 

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  

An appropriate period of time should be allowed for response.

4.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




